11 N.Y.3d 888 (2008)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DIONIS COLLADO, Appellant.
Court of Appeals of the State of New York.
Decided December 18, 2008.
*889 Center for Appellate Litigation, New York City (Bruce D. Austern of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Paula-Rose Stark of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be modified to the extent of remitting this matter to Supreme Court for resentencing, and otherwise affirmed.
Because Supreme Court failed to pronounce the term of defendant's mandatory postrelease supervision in his presence, this matter must be remitted to Supreme Court for a resentencing proceeding (see People v Sparber, 10 NY3d 457, 469-471 [2008]). We have considered defendant's remaining arguments, concerning the propriety of his arrest, and conclude that they are meritless.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order modified by remitting to Supreme Court, New York County, for resentencing and, as so modified, affirmed, in a memorandum.